DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.
An Examiner’s Amendment has been entered with this office action.
Claims 1 and 5-34 are allowed, reasons follow. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Brian Siritzsky on 29 April 2022.
The application has been amended as follows: 
Claim 1 has been replaced with the following:
1. 	A mobile robot configured for vending items, the mobile robot comprising:
a mobile base; 
a body comprising an item space; 
a plurality of support elements located in the item space and configured to support items; and
an item sensor configured to detect presence of one or more items supported by each of the support elements,
wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads,
wherein each of the pads comprises a conductive plate with the base plate configured as a second conductive plate for all of the pads, and
wherein each of the pads is configured to be placed below a respective one of the support elements, and 
wherein the base plate and the plurality of pads are configured such that an item placed in or removed from at least one of the support elements changes a distance between the respective pad placed below said at least one of the support elements and the base plate, and
wherein the item sensor is configured to detect removal of one or more items from the support elements.


Claim 9 has been replaced with the following:
9. 	A system configured for vending items, the system comprising: 
a server; 
a vending terminal; and 
a mobile robot comprising: 
	a mobile base; and 
	a body comprising an item space; and 
	a plurality of support elements configured to support one or more items; and 
	an item sensor configured to detect presence of one or more items supported by each of the support elements,	
wherein the server is configured to communicate with the mobile robot and the vending terminal, and
wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads, and
wherein each of the pads comprises a conductive plate with the base plate configured as a second conductive plate for all of the pads, and
wherein each of the pads is configured to be placed below a respective one of the support elements, and
wherein the base plate and the plurality of pads are configured such that an item placed in or removed from at least one of the support elements changes a distance between the respective pad placed below said at least one of the support elements and the base plate, and
wherein the item sensor is configured to detect removal of one or more items from the support elements. 

Claim 13 has been amended as follows:
13.	A method for vending items using a mobile robot, the method comprising: 
providing the mobile robot comprising: 
	a mobile base; 
	a body comprising an item space; 
	a plurality of support elements configured to support items; 
	an item sensor configured to detect presence of one or more items supported by each of the support elements; 	 
loading the support elements of the mobile robot with a plurality of items at a first location; 
the mobile robot travelling to a second location; 
allowing access to the items in the item space of the mobile robot at the second location; and 
the mobile robot detecting which items have been removed from the support elements using the item sensor, 
wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads, and 
wherein each of the pads comprises a conductive plate with the base plate configured as a second conductive plate for all of the pads, and
wherein each of the pads is configured to be placed below a respective one of the support elements, and
wherein the base plate and the plurality of pads are configured such that an item placed in or removed from at least one of the support elements changes a distance between the respective pad placed below said at least one of the support elements and the base plate, and
wherein the item sensor is configured to detect removal of one or more items from the support elements.

Claim 19 has been replaced with the following:
19.	A method for on-demand item delivery by a mobile robot, the method comprising: 
loading at least one mobile robot with a plurality of items at a first location; 
using a vending terminal to request the mobile robot to travel to a second location; 
the mobile robot travelling to the second location; 
using the vending terminal to request access to the items; 
the mobile robot allowing access to the items; 
the mobile robot detecting the item or the items that have been removed; and 
communicating to the vending terminal which items have been removed and their cost; 
wherein the mobile robot comprises:
	a mobile base; 
	a body comprising an item space; 
	a plurality of support elements configured to support the items; and
	an item sensor configured to detect presence of the items supported by each of the support elements, 	 
wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads, and 
wherein each of the pads comprises a conductive plate with the base plate configured as a second conductive plate for all of the pads, and
wherein each of the pads is configured to be placed below a respective one of the support elements, and
wherein the base plate and the plurality of pads are configured such that an item placed in or removed from at least one of the support elements changes a distance between the respective pad placed below said at least one of the support elements and the base plate, and
wherein the item sensor is configured to detect removal of one or more items from the support elements.
(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1 and 5-34 are allowed.
The following is an examiner’s statement of reasons for allowance: While Ferguson et al., US Pg-Pub 2019/0033883 teaches a mobile robot and associated methods for vending items from the robot including a reconfigurable space for containing items with a plurality of support elements; and Savage et al., US Pg-Pub 2012/0200385 teaches removable shelving for dispensing items including item sensors integrated into the support shelving; and Hahn et al., US 10,262,294 teaches a rigid non-contact capacitive sensor integrated into item supporting shelving comprising a conductive base-plate and a plurality of conductive pads; and Bashkin et al., US Pg-Pub 2018/0091782 teaches detecting the open or closed state of a vending container in order to active or deactivate additional sensors for monitoring the interior of the vending container; and Hay et al., US Pg-Pub 2014/0316916 teaches a vending system which communicates to a server the removal of items from a vending terminal and their associated costs in order to facilitate a virtual shopping cart; and High et al., US Pg-Pub 2018/0053369 teaches a mobile vending system where a user may request a vending terminal carrying selected goods be dispatched to their location; and Chen Yang Technologies GmbH & Co, Capacitive Sensors for Non-Contact Position and Displacement Measurements and Nano-positioning (2016) teaches that a change in displacement between two conductive plates may be used to detect motion, chemical composition, electrical field, pressure, acceleration, and fluid composition and states that overlapping area variation is preferred for measuring linear displacement of a target beyond the dimension of the electrode; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads,
wherein each of the pads comprises a conductive plate with the base plate configured as a second conductive plate for all of the pads, and
wherein each of the pads is configured to be placed below a respective one of the support elements, and
wherein the base plate and the plurality of pads are configured such that an item placed in or removed from at least one of the support elements changes a distance between the respective pad placed below said at least one of the support elements and the base plate, and
wherein the item sensor is configured to detect removal of one or more items from the support elements
(Excerpted, emphasis added by examiner)
…in combination with the remaining elements and features of the claimed invention.

Independent claims 9, 13, and 19 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims, 5-8, 10-12, 14-18, and 20-34, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the Prior Art of Record.

	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./           Examiner, Art Unit 2119       

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119